In related proceedings pursuant to Social Services Law § 384-b to terminate parental rights, the petitioner and the intervenor separately appeal from an order of the Family Court, Orange County (Bivona, J.), entered October 8, 2004, which, after a hearing, denied the petitions, and dismissed the proceedings.
Ordered that the order is affirmed, with costs.
The father provided sufficient evidence that he was unable to comply with the subject dispositional order due to financial hardship (cf. Matter of Christina Q., 156 AD2d 770, 774 [1989]). Adams, J.P., Krausman, Fisher and Lifson, JJ., concur.